 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          KEVIN G. BOYD, an individual on
          behalf of himself and all other similarly
 8
          situated,
 9                              Plaintiff,
                                                           C18-1207 TSZ
10             v.
                                                           MINUTE ORDER
11        BANK OF AMERICA, N.A., and
          DOES 1 through 10, inclusive,
12
                                Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
       JURY TRIAL DATE                                               June 29, 2020
16
       Length of Trial                                               5-7 days
17
       Discovery on class certification issues completed by          June 14, 2019
18
       Any motions related to class certification must be filed by   August 8, 2019
19
       Deadline for joining additional parties                       October 3, 2019
20     Any motions for leave to amend pleadings filed by             October 3, 2019
21     Disclosure of expert testimony under FRCP 26(a)(2)            October 22, 2019

22     All motions related to discovery must be filed by             November 7, 2019

23

     MINUTE ORDER - 1
 1
      All remaining discovery completed by                            December 5, 2019
 2
      All dispositive motions must be filed by                        January 30, 2020
 3           and noted on the motion calendar no later
             than the fourth Friday thereafter (see LCR 7(d))
 4    All motions related to expert witnesses (e.g., Daubert
      motion) must be filed by                                        February 6, 2020
 5          and noted on the motion calendar no later
            than the third Friday thereafter (see LCR 7(d))
 6
      All motions in limine must be filed by                          May 14, 2020
 7          and noted for the third Friday thereafter; responses
            shall be due on the noting date; no reply shall be
 8          filed unless requested by the Court

 9    Agreed pretrial order due                                       June 12, 2020

10    Trial briefs, proposed voir dire questions, and                 June 12, 2020
      proposed jury instructions due
11
      Pretrial conference to be held at 1:30 p.m. on                  June 19, 2020
12         These dates are set at the direction of the Court after reviewing the joint status
13 report and discovery plan submitted by the parties. All other dates are specified in the

14 Local Civil Rules. These are firm dates that can be changed only by order of the Court,

15 not by agreement of counsel or the parties. The Court will alter these dates only upon

16 good cause shown: failure to complete discovery within the time allowed is not

17 recognized as good cause.

18         As required by LCR 37(a), all discovery matters are to be resolved by agreement if
19 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

20 the format required by LCR 16.1, except as ordered below.

21

22

23

     MINUTE ORDER - 2
 1         The original and one copy of the trial exhibits are to be delivered to the courtroom

 2 the morning of the trial. Each exhibit shall be clearly marked. Plaintiff’s exhibits shall

 3 be numbered consecutively beginning with 1; defendant’s exhibits shall be numbered

 4 consecutively beginning with the next multiple of 100 after plaintiff’s last exhibit. For

 5 example, if plaintiff’s last exhibit is numbered 159, then defendant’s exhibits shall begin

 6 with the number 200. Duplicate documents shall not be listed twice: once a party has

 7 identified an exhibit in the pretrial order, any party may use it. Each set of exhibits shall

 8 be submitted in a three-ring binder with appropriately numbered tabs.

 9         Counsel must be prepared to begin trial on the date scheduled, but it should be

10 understood that the trial may have to await the completion of other cases.

11         Should this case settle, counsel shall notify Karen Dews at 206-370-8830 as soon

12 as possible.

13         The Clerk is directed to send a copy of this Minute Order to all counsel of record.

14         Dated this 2nd day of November, 2018.

15
                                                      William M. McCool
16                                                    Clerk

17                                                    s/Karen Dews
                                                      Deputy Clerk
18

19

20

21

22

23

     MINUTE ORDER - 3
